DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cutting machine comprising overlapping combinations of PM10, PM5, PM2.5, and PM1.0 (and TSP) of claims 1 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 1-4 are objected to because of the following informalities: 
Regarding claim 1, line 1, “multi-channel” should be changed to --a multi-channel--.
Regarding claim 1, line 2, “the inlet” should be changed to --an inlet--.	Regarding claim 1, line 9, “are extend” should be changed to --extend--.
Regarding claims 2-4, they are dependent on claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, lines 9-10, the claim recites that “the cutting machine comprises overlapping combinations of PM10, PM5, PM2.5, and PM1.0. It is unclear as to what is being referred to when the limitation states “overlapping combinations” of various particulate matter sizing. The specification fails to provide an adequate explanation as to what is meant by these overlapped combinations (see Para [0014]). It is unclear as to whether this limitation is referring to the cutting machine having particulate matter present of the varying claimed sizes, whether the cutting machine has overlapping membranes or filters specific for the varying claimed sizes, whether the cutting machine has overlapping impactors for the varying claimed sizes, or whether the limitation is referring to something entirely different. Additionally, it is unclear as to how the cutting machine can have multiple overlapping combinations. For the purposes of further examination, the claim is being interpreted as wherein the cutting machine comprises a singular overlapping combination of an impactor for PM10, PM5, PM2.5, and PM1.0.
Regarding claims 2-3, they are dependent on claim 1.
Regarding claim 4, lines 2-3, the claim recites that “the cutting machine is overlapped combination of TSP, PM10, PM5, PM2.5, and PM1.0” or “overlapping combination of PM10, PM5, PM2.5, and PM1.0”. The same issue as claim 1 above exists for these limitations. Additionally, it is unclear as to what is meant by stating that 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 recites alternative limitations regarding the cutting machine being an overlapped combination of “TSP, PM10, PM5, PM2.5, and PM1.0” or “PM10, PM5, PM2.5, and PM1.0”. The latter alternative fails to further limit the subject matter of claim 1, as claim 1 already recites that the cutting machine comprises an overlapping combination of “PM10, PM5, PM2.5, and PM1.0”.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 9,086,341 B2) (hereinafter Tsai) in view of Deng et al. (CN205844135U) (hereinafter Deng) and Gorbunov et al. (US 2006/0081515 A1) (hereinafter Gorbunov).
As best understood regarding claims 1-2 and 4, Tsai teaches a sampling machine with a multi-channel flow distributing structure (see Abstract, Fig. 1), comprising, a cutting flow-distributing machine [20] which is connected to an inlet of the sampling machine (Col 2, lines 45-63, see Fig. 1), multi-channel collecting pipelines are connected to the bottom of the cutting flow-distributing machine (see Fig. 1), the collecting pipelines are provided with a cutting machine [28], a membrane component [26, 32], a flow controller [54], and a sampling pump [52] (Col 2, lines 45-63, see Fig. 1),
wherein the cutting flow-distributing machine comprises a casing [201], an impact pipe [206], an impact plate [207], and distributing pipes [226, 228], the impact plate is mounted inside the casing, the impact pipe is mounted on the top of the casing, the distributing pipes are mounted at the bottom of the casing, the impact pipe extends to the inside of the casing and is disposed perpendicular to the impact plate (Col 2, lines 45-63, see Fig. 1).
Tsai fails to teach wherein the distributing pipes extend into the inside of the casing and are disposed perpendicular to the impact plate. Deng teaches a sampling machine having a multi-channel flow distributing structure [2] comprising a casing, an impact pipe, an impact plate, and distributing pipes [201, 202], wherein the distributing 
Tsai in view of Deng fails to teach wherein the cutting machine comprises an overlapping combination of PM10, PM5, PM2.5, and PM1.0. Gorbunov teaches a particle size analyzer wherein a cutting machine [cascade impactor] comprises overlapping combinations of varying PM sizes for analyzing the size distribution of the particulate captured (Para [0035-0036], see Figs. 2-3). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Tsai in view of Deng with Gorbunov such that the cutting machine comprises an overlapping combination of particulate sizes, such as PM10, PM5, PM2.5, and PM1.0, in order to analyze the size distribution of the particulate matter that passes through the cutting machine.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Deng and Gorbunov, as applied to claim 1 above, and further in view of Wang et al. (CN 102928264 A) (hereinafter Wang).
Regarding claim 3, Tsai in view of Deng and Gorbunov, as applied to claim 1 above, teaches the claimed invention, except for wherein a catch basin is provided on the impact plate, a water outlet is provided at the bottom of the catch basin, a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/           Primary Examiner, Art Unit 2861